This office action is in response to Applicants’ amendments/remarks received November 16, 2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-7, 9-10, 12-18, 20-21, 23-28 are canceled.  Regarding claim 41, as noted in the May 15, 2019 non-final office action (p. 2), claim 41 is withdrawn as being directed to a non-elected invention.  Claims 8, 11, 19, 22, 29-40, 42 are under consideration.

Priority: The request for priority to EPO 09305415.3, filed May 7, 2009, is acknowledged.  A certified copy of the foreign priority document has been filed in this case on November 4, 2011, and is in the English language.

Objections and/or Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 11, 19, 22, 29-40, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goffe (WO 9527041; PTO-892 07.18.17) in view of Hirsch et al. (1997 Art. Cells, Blood Subs., and Immob. Biotech. 25(5):  429-444; PTO-892 01.28.15), Suzuki et al. (1994 Biochimica et Biophysica Acta 1217:  291-296; IDS 01.30.12), Fischer et al. (US .
Goffe discloses a cell culture media/cell culture composition comprising oxygen carriers such as blood substitutes that are able to improve cell productivity and viability (at least p. 1-2, p. 35 claims 1-3).  Goffe contemplates using stabilized hemoglobin in the cell culture nutrient media (at least p. 4-5, p. 35 claims 1-3).  Stabilized hemoglobin include chemically stabilized hemoglobin, cross-linked hemoglobin, buffer stabilized hemoglobin (at least p. 5).  Goffe discloses the cell culture media contains from 0.00001 to 5.0%, preferably from 0.001 to 0.5% w/v of a stabilized hemoglobin; a particular preferred culture medium contains between 0.00001 to 0.1% (w/v) of a stabilized hemoglobin (p. 5, p. 35 claims 1-3).  Goffe further discloses that the stabilized hemoglobin when added to any given media, can improve culture performance for any cell type…therefore, anchorage dependent and non-anchorage dependent eukaryotic and prokaryotic cells…can benefit (p. 36-37 claim 12).  Therefore, Goffe discloses the use of a stabilized hemoglobin at a concentration less than 1.25 mg/mL in a buffered culture medium to improve cell growth and productivity, in any type of cell culture media.  Goffe does not teach stabilized hemoglobin from marine annelid worms.
Hirsch et al. disclose an unusually stable annelid Hb (MW ~4 x 106 Da) in serum-free buffered medium (i.e. a HEPES buffered MEM (minimal essential media) comprising NaCl, KCl, MgCl2, CaCl2, HEPES, etc., at pH 7.2), where the annelid hemoglobin (i.e. Lumbricus terrestris hemoglobin) serves as an oxygen carrier to cells (p. 429-430, 433).  Hirsch et al. disclose the structural and functional properties of LtHb are consistent with the requirements of a blood substitute:  LtHb is a naturally crosslinked polymeric Hb; LtHb exhibits unusual stability 
Suzuki et al. disclose a high molecular weight hemoglobin (~4000 kDa) from the marine annelid Neanthes diversicolor (synonym Hediste diversicolor; see NCBI taxonomy data cited on PTO-892 of 06.29.15), consisting of three types of subunits; three 15 kDa monomers, a 45 kDa disulfide-bonded trimer of chains and two 50-55 kDa disulfide-bonded homodimeric linkers, is purified intact (p. 291-292).  It is disclosed that annelid-like 4000 kDa extracellular hemoglobins have linker chains that are required for the assembly of the heme-containing subunits (p. 291).  Suzuki et al. disclose the extracellular hemoglobin of Lumbricus and Neanthes all comprise linker sequences having a highly conserved cysteine-rich segment at positions 89-130 (p. 291, p. 294).
Since Hirsch et al. disclose that a high molecular weight extracellular hemoglobin from an annelid (i.e. LtHb MW ~4 x 106 Da) serves as an oxygen carrier in a culture medium, one of ordinary skill would reasonably expect that another high molecular weight extracellular hemoglobin from an annelid, i.e. a 4000 kDa hemoglobin from Neanthes diversicolor (or Hediste diversicolor) disclosed in Suzuki et al., can also serve as an oxygen carrier when incorporated into a buffered medium.  It was further recognized that N. diversicolor and N. virens are common ragworms and are cousins (Hesselberg).  
It is disclosed that the stabilized hemoglobin can be added to any given media and improve culture performance for any cell type (Goffe).
Fischer et al. disclose compositions for preserving/maintaining cells, tissues, and organs, said compositions comprising an oxygen carrier, i.e. hemoglobin, and a nutritive medium that can comprise components including insulin, surfactant, soy hydrolysate, yeast hydrolysate (col. 3, NaH2PO4, MgCl2, CaCl2, HEPES, glucose, glutamine, etc. (col. 3-12).  Fischer et al. further disclose that the nutritive medium comprises salts, including iron (col. 6 line 30), i.e. ferric sulfate (col. 7).
Pla et al. also disclose compositions for maintaining cells, said compositions also comprising a nutritive medium, and being serum free, comprising components including insulin, surfactant, soy hydrolysate, yeast hydrolysate, NaCl, KCl, NaHCO3, NaH2PO4, MgCl2, CaCl2, HEPES, glucose, glutamine, and an iron source, i.e. ferric citrate, ferric sulfate (p. 15 [0175], p. 1-5).
   It would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute the high molecular weight extracellular hemoglobin isolated from the annelid worm of the Nereididae family, such as Nereis virens, for the stabilized hemoglobin used in Goffe in a serum-free cell culture medium comprising a stabilized hemoglobin, where the high molecular weight extracellular hemoglobin of Nereis virens is stable and functional in the buffered cell medium (instant claims 8, 11, 19, 22, 29-40, 42).  Since Goffe discloses cell culture mediums, of any type, comprising stabilized hemoglobin improve cell production and Hirsch et al. disclose hemoglobin from annelid worms (i.e. LtHb MW ~4 x 106 Da) are highly stable (i.e. naturally cross-linked) and serve as an oxygen carrier in a buffered cell medium (that is serum-free), one of ordinary skill would reasonably expect that another high molecular weight extracellular hemoglobin from an annelid (i.e. a 4000 kDa hemoglobin from Neanthes diversicolor or Nereis virens) can also serve as an oxygen carrier when incorporated into a buffered medium, including a serum-free cell culture medium, and will achieve the same result of carrying oxygen to cells.  One of ordinary skill would have a reasonable expectation of success because serum-free cell culture mediums are well known in the art (Fischer et al., Pla et 
Regarding the limitation "wherein said hemoglobin has no free cysteine,” as noted above, Suzuki et al. disclose that the hemoglobin chains of Neanthes diversicolor are disulfide-bonded.  It is disclosed that N. diversicolor and N. virens are common ragworms and are cousins (Hesselberg).  Additionally, since Suzuki et al. disclose a hemoglobin from the Nereididae worms, then it would be reasonable that a hemoglobin of N. virens would also have the properties of having no glycosylations and having the P50 values at the intended temperatures recited.
Regarding the limitations where the composition is “for in vitro cell culture” and “wherein said composition promotes cell growth compared to said cell culture medium in the absence of said hemoglobin,” as noted above, Goffe discloses cell culture medium, of any type, containing a stabilized hemoglobin improves cell productivity and viability.  Hirsch et al. also disclose the successful use of Lumbricus terrestris extracellular hemoglobin as an oxygen carrier in a composition comprising a cell culture medium that is serum-free.  Therefore, one of ordinary skill would have reasonable expectation that another stabilized hemoglobin, such as a high molecular weight extracellular hemoglobin isolated from the annelid worm of the Nereididae family, such as N. virens, would also successfully carry oxygen and improve cell productivity and growth in a cell culture medium that is serum-free.
Regarding the limitations where components A, B, and C (the serum-free cell culture medium is a nutritive solution for the maintenance, growth, propagation, and/or expansion of cells in an artificial environment, the N. virens hemoglobin, and buffer, respectively) are in a mixture with D) isolated cells which produce a recombinant protein, it is submitted that Goffe N. virens hemoglobin, can serve as an oxygen carrier and placed with isolated cells to produce a recombinant protein (instant claim 8).
Regarding instant claims 8(A) and 32, it is disclosed that the stabilized hemoglobin can be added to any given media and improve culture performance for any cell type (Goffe).  Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further incorporate a serum-free medium comprising additional nutrients including ferric citrate, insulin, surfactant, yeast-based hydrolysate, and plant based hydrolysate into the cell culture medium comprising the high molecular weight extracellular hemoglobin isolated from the annelid worm of the Nereididae family, such as N. virens (instant claim 32), since there is interest in stabilized hemoglobin and/or high molecular weight extracellular hemoglobin as oxygen carriers in cell mediums (Goffe, Hirsch et al., Suzuki et al.) and it was recognized that these nutrients are used in mediums to maintain cells and growth and productivity (Fischer et al., Pla et al.).
Regarding the concentration of the N. virens hemoglobin in buffer (instant claims 8, 11, 35-37, 40), Goffe discloses the cell culture medium contains preferably from 0.001 to 0.5% of stabilized hemoglobin or between 0.00001 to 0.1% (w/v) of a stabilized hemoglobin (p. 5), which would include the range of less than 1.25 mg/mL or 1 mg/mL.  Therefore, it would have N. virens, at a concentration of less than 1.25 mg/mL or 1 mg/mL in the serum-free cell culture medium.
Regarding instant claims 8, 29-31, 38-39, Goffe discloses a cell culture medium, of any type, containing the stabilized hemoglobin (p. 36-37 claim 12); therefore, the cell culture medium would comprise at least a buffer and salts, and would further include cell mediums that are serum free.  Further, Hirsch et al. disclose that the medium containing LtHb is a HEPES buffered MEM (minimal essential media) comprising NaCl, KCl, MgCl2, CaCl2, HEPES, etc., at pH 7.2 (p. 433).  Therefore, it would have been obvious for one of ordinary skill to incorporate the stabilized hemoglobin, such as a high molecular weight extracellular hemoglobin isolated from the annelid worm of the Nereididae family, such as N. virens, at a concentration of less than 1.25 mg/mL or 1 mg/mL in a serum-free cell culture medium comprising at least NaCl, KCl, MgCl2, CaCl2, HEPES buffer, etc., at a pH ~7.0.
Regarding instant claim 33, it is submitted that the claims are still drawn to a composition comprising a medium/solution comprising isolated hemoglobin from N. virens, regardless of where the medium/solution is placed.
Regarding instant claim 34, as similarly noted above for claim 33, it is submitted that the claim is still drawn to a composition comprising a medium/solution comprising an isolated hemoglobin from N. virens, regardless of the form of the medium.  It is also submitted that freezing media for storage purposes is well known and obvious to do in the art.
Regarding instant claim 42, Goffe discloses cumulative antibody production in a cell culture was greater with addition of a blood substitute (oxygen carrier) than cell cultures without N. virens, in a buffered serum-free cell culture medium comprising isolated cells which produce an antibody.  One of ordinary skill would be motivated to do so because there is interest in stabilized hemoglobin and/or high molecular weight extracellular hemoglobin as oxygen carriers in cell mediums (Goffe, Hirsch et al., Suzuki et al.) and the nutrients used in mediums to maintain and propagate cells and their productivity were known (Hirsch et al., Fischer et al., Pla et al.).

Claims 8, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goffe (WO 9527041; PTO-892 07.18.17) in view of Hirsch et al. (1997 Art. Cells, Blood Subs., and Immob. Biotech. 25(5):  429-444; PTO-892 01.28.15), Suzuki et al. (1994 Biochimica et Biophysica Acta 1217:  291-296; IDS 01.30.12), Fischer et al. (US 7220538; PTO-892 06.29.15) and Pla et al. (US 20080227136; PTO-892 06.29.15), and in view of Taylor (US 5405742; PTO-892 12.03.15), and evidenced by Hesselberg (2007 Naturwissenschaften 94:  613-621; PTO 05.15.19).  The teachings of Goffe, Hirsch et al., Suzuki et al., Pla et al., and Taylor et al., evidenced by Hesselberg, over claim 8, are outlined above.  The cited art references to not explicitly teach Tris buffer.
At the time of the invention, it was well known in the art that HEPES and Tris are biological buffers that have buffering capacities in the range of physiological pH (Taylor col. 12 line 52 to col. 13 line 14).
N. virens, of Goffe, Hirsch et al., and Suzuki et al. and Hesselberg (instant claims 8, 38).  Since Goffe discloses cell culture mediums, of any type, comprising stabilized hemoglobin improve cell production and Hirsch et al. disclose hemoglobin from annelid worms (i.e. LtHb MW ~4 x 106 Da) are highly stable and serve as an oxygen carrier in a buffered cell medium (that is serum-free), one of ordinary skill would reasonably expect that another high molecular weight extracellular hemoglobin from an annelid (i.e. a 4000 kDa hemoglobin from Neanthes diversicolor or Nereis virens) can also serve as an oxygen carrier when incorporated into a buffered medium, including a serum-free cell culture medium, and will achieve the same result of carrying oxygen to cells.  One of ordinary skill would have a reasonable expectation of success because serum-free cell culture mediums are well known in the art (Fischer et al., Pla et al.) and it is disclosed that stabilized hemoglobin or oxygen carriers can be added to such mediums to improve cell growth or maintain cells.  Regarding the substitution of Tris (instant claim 38), MPEP 2144.06 notes that it is obvious to substitute equivalents known for the same purpose.  In this instance, it was recognized in the art that Tris and HEPES are biological buffers that have buffering capacities in the range of physiological pH; therefore, it would have been obvious to substitute one for the other in a buffered solution intended to be at physiological pH.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 103(a) rejections are the same as previously noted and are incorporated herein.
Applicants assert that claim 8 does not encompass the use of a hollow fiber bioreactor, as the hemoglobin (compound B) is in mixture with isolated cells (compound D), and the claimed composition consists essentially of compounds A to D.  Thus, the claims cover a composition comprising cells directly in the culture medium, and do not encompass a system with cells on one hand, which are separated from the medium on the other hand.  Goffe discloses cell culture media and their use in hollow fiber bioreactors (see “field of invention”).  On page 2, line 16, the rapid expansion of viable cells as quoted by the examiner is also included in a hollow fiber culture operation.  See Applicants’ remarks p. 8.
Applicants’ remarks are not persuasive.  Instant claim 8 recites a composition for in vitro cell culture, consisting essentially of the components of (A), (B), and (C), and wherein components (A), (B), and (C) are in mixture with (D).  The “wherein” clause recited in the claim is an intended result to be achieved by the composition or components (A), (B) and (C).  Therefore, the claim does not exclude a system with cells or preclude the composition from being in a bioreactor.  
As noted in the 103(a) rejection above, regarding the limitations where components A, B, and C (the serum-free cell culture medium is a nutritive solution for the maintenance, growth, propagation, and/or expansion of cells in an artificial environment, the N. virens hemoglobin, and buffer, respectively) are in a mixture with D) isolated cells which produce a recombinant protein, it is submitted that Goffe discloses that cell culture medium, of any type, containing a stabilized hemoglobin improves culture performance for any cell type, including improved cell N. virens hemoglobin, can serve as an oxygen carrier and placed with isolated cells to produce a recombinant protein (instant claim 8).
Applicants assert that Goffe is related to natural hemoglobin of vertebrate.  No hemoglobin of non-vertebrate is disclosed or even suggested.  
Applicants’ remarks are not persuasive.  It is noted that Goffe is cited as a 103(a) reference with at least Hirsch et al. and Suzuki et al.  
As already noted, Goffe discloses a cell culture media/cell culture composition comprising oxygen carriers such as blood substitutes that are able to improve cell productivity and viability (at least p. 1-2, p. 35 claims 1-3).  Goffe contemplates using stabilized hemoglobin in the cell culture nutrient media (at least p. 4-5, p. 35 claims 1-3).  Stabilized hemoglobin include chemically stabilized hemoglobin, cross-linked hemoglobin, buffer stabilized hemoglobin (at least p. 5).
While Goffe does not explicitly teach a hemoglobin from invertebrates, this deficiency is remedied by at least Hirsch et al. and Suzuki et al.
Goffe already discloses the concept of incorporating oxygen carriers or blood substitutes, such as stable hemoglobin molecules, into a cell culture media/cell culture composition to improve cell productivity and viability.
Hirsch et al. also disclose this same concept of incorporating a stable hemoglobin molecule into a cell culture media composition.  It is disclosed in Hirsch et al. that the stable 6 Da) in serum-free buffered medium (i.e. a HEPES buffered MEM (minimal essential media) comprising NaCl, KCl, MgCl2, CaCl2, HEPES, etc., at pH 7.2), where the annelid hemoglobin (i.e. Lumbricus terrestris hemoglobin) serves as an oxygen carrier to cells (p. 429-430, 433).  Hirsch et al. disclose the structural and functional properties of LtHb are consistent with the requirements of a blood substitute (or oxygen carrier):  LtHb is a naturally crosslinked polymeric Hb; LtHb exhibits unusual stability (p. 431).  Hirsch et al. suggest that LtHb may serve as a model for a high molecular weight extracellular oxygen carrier (p. 429) and further disclose that the findings of their report “should draw attention to the natural extracellular hemoglobins or oxygen carriers in the search for blood substitutes” (p. 442).
At the time of the invention, natural extracellular hemoglobin from other annelid worms were known.  Suzuki et al. disclose another high molecular weight extracellular hemoglobin (~4000 kDa) from the marine annelid Neanthes diversicolor (synonym Hediste diversicolor; see NCBI taxonomy data cited on PTO-892 of 06.29.15), consisting of three types of subunits; three 15 kDa monomers, a 45 kDa disulfide-bonded trimer of chains and two 50-55 kDa disulfide-bonded homodimeric linkers, is purified intact (p. 291-292).  It is disclosed that annelid-like 4000 kDa extracellular hemoglobins have linker chains that are required for the assembly of the heme-containing subunits (p. 291).  Suzuki et al. disclose the extracellular hemoglobin of Lumbricus and Neanthes all comprise linker sequences having a highly conserved cysteine-rich segment at positions 89-130 (p. 291, p. 294).
While Suzuki et al. disclose N. diversicolor, it was recognized that among the annelid worms of the Nereididae family, N. diversicolor and N. virens are the most common ragworms Nereis virens.
Regarding Applicants’ remarks on the advantages of the claimed hemoglobin over vertebrate hemoglobin, i.e. bovine hemoglobin, the remarks are not persuasive.  In this instance, the advantages of an annelid hemoglobin were already recognized by the prior art.  See at least Hirsch et al., which disclose that hemoglobin from annelids are naturally crosslinked and exhibit unusual stability and serves as an oxygen carrier to cells in media.
Again, regarding Applicants’ remarks on the hollow fiber reactor cultures disclosed in Goffe, the remarks are not persuasive for the reasons already noted above.  Goffe still disclose the concept of incorporating oxygen carriers or blood substitutes into a cell culture media/cell culture composition to improve cell productivity and viability, even if the cell culture media can be added into a hollow fiber bioreactor for culturing cells.
Regarding Applicants’ remarks that the cell medium in claim 8 explicitly excludes serum and it has to be noted that in the examples of Goffe, the cell culture media comprises serum (FBS), the remarks are not persuasive.  As previously noted, it is known that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, it is known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Goffe discloses that the stabilized hemoglobin when added to any given media, can improve culture performance for any cell type…therefore, anchorage dependent and non-anchorage dependent eukaryotic and prokaryotic cells…can benefit (p. 36-37 6 Da) are highly stable (i.e. naturally cross-linked) and serve as an oxygen carrier in a buffered cell medium (that is serum-free), one of ordinary skill would reasonably expect that another high molecular weight extracellular hemoglobin from an annelid (i.e. a 4000 kDa hemoglobin from Neanthes diversicolor or Nereis virens) can also serve as an oxygen carrier when incorporated into a buffered medium, including a serum-free cell culture medium, and will achieve the same result of carrying oxygen to cells.  One of ordinary skill would have a reasonable expectation of success because serum-free cell culture mediums are well known in the art (Fischer et al., Pla et al.) and it is disclosed that stabilized hemoglobin or oxygen carriers can be added to such mediums to improve cell growth and productivity or maintain cells.    
Regarding Applicants’ remarks that differences 2 and 3 are never taken into account in the examiner’s reasoning (see Applicants’ remarks p. 11), the remarks are not persuasive.  Regarding difference 2, as already noted above, claim 8 does not exclude a system with cells or preclude the composition from being in a bioreactor.  Regarding difference 3, as noted above, it would have been obvious to arrive at a serum-free medium in view of at least Hirsch et al.
Regarding Applicants’ remarks on the advantages of stability and functionality of the claimed hemoglobin, the remarks are not persuasive because the advantages of an annelid hemoglobin were already recognized by the prior art, i.e. highly stable oxygen carrier.  See the reasons already noted above.
In this instance, there is motivation provided by the prior art to form or arrive at a composition comprising a cell culture medium and a stabilized oxygen carrier, where the oxygen 
Hirsch et al. disclose an unusually stable annelid Hb (MW ~4 x 106 Da) in serum-free buffered medium, where the structural and functional properties of Lumbricus terrestris Hb are consistent with the requirements of a blood substitute (or oxygen carrier):  Lumbricus terrestris Hb is a naturally crosslinked polymeric Hb and exhibits unusual stability (p. 431).  Hirsch et al. suggest that LtHb may serve as a model for a high molecular weight extracellular oxygen carrier (p. 429) and further disclose that the findings of their report “should draw attention to the natural extracellular hemoglobins or oxygen carriers in the search for blood substitutes” (p. 442).
At the time of the invention, natural extracellular hemoglobin from other annelid worms were known.  See the teachings of Suzuki et al. above.  Suzuki et al. disclose the extracellular hemoglobin of Lumbricus and Neanthes all comprise linker sequences having a highly conserved cysteine-rich segment at positions 89-130 (p. 291, p. 294).
While Suzuki et al. disclose N. diversicolor, it was recognized that among the annelid worms of the Nereididae family, N. diversicolor and N. virens are the most common ragworms and are cousins (Hesselberg).  Therefore, it would have been obvious to arrive at the claimed hemoglobin from Nereis virens.
Therefore, one of ordinary skill would have found it obvious to use a Nereis extracellular hemoglobin, such as Nereis virens extracellular hemoglobin, as an oxygen carrier in a cell medium composition since Hirsch et al. disclose cell culture medium compositions comprising extracellular hemoglobin from Lumbricus terrestris (i.e. LtHb MW ~4 x 106 Da) are highly stable and serve as an oxygen carrier in a buffered cell medium (that is serum-free), one of ordinary skill would reasonably expect that another high molecular weight extracellular Neanthes diversicolor or Nereis virens) can also serve as an oxygen carrier when incorporated into a buffered medium, including a serum-free cell culture medium, and will achieve the same result of carrying oxygen to cells.  It would be obvious to do so since there is interest in stabilized hemoglobin and/or high molecular weight extracellular hemoglobin as oxygen carriers in cell mediums (Goffe; Hirsch et al.) and because the prior art discloses that extracellular hemoglobin from annelid worms are naturally cross-linked and highly stable (Hirsch et al. and Suzuki et al.) and N. diversicolor and N. virens are the most common ragworms (Hesselberg).  One of ordinary skill would have a reasonable expectation of success because serum-free cell culture mediums are well known in the art (Fischer et al., Pla et al.) and it is disclosed that stabilized hemoglobin or oxygen carriers can be added to such mediums to improve cell growth, maintain cells, and increase cell productivity of recombinant protein products (Goffe).
Since it would have been obvious to incorporate the Nereis extracellular hemoglobin of Suzuki et al. as an oxygen carrier in a cell medium composition for the reasons noted above, and it was further known that N. diversicolor and N. virens are the most common ragworms (Hesselberg), it would be obvious to incorporate N. virens extracellular hemoglobin as the oxygen carrier in the cell medium composition and it would follow that the Nereis virens extracellular hemoglobin would have the recognized advantages of an annelid hemoglobin and the properties and/or advantages claimed.
See also the reasons noted on at least p. 12-17 of the August 19, 2020 non-final office action, p. 13-16 of the December 13, 2019 final office action and p. 16-21 of the May 15, 2019 non-final office action.

.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marsha Tsay/Patent Examiner, Art Unit 1656